Exhibit 10.1
 
 
FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS FOURTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of January __, 2014, by and between Silicon Valley Bank (“Bank”)
and ADVANCED PHOTONIX, INC., PICOMETRIX, LLC and ADVANCED PHOTONIX CANADA, INC.
(individually, a “Borrower” and, collectively, the “Borrowers”).
 
Recitals
 
A.           Bank and Borrowers are parties to that certain Loan and Security
Agreement dated as of January 31, 2012, as amended by a First Amendment to Loan
and Security Agreement dated as of October 25, 2012 and a Second Amendment to
Loan and Security Agreement dated as of February 8, 2013, and a Third Amendment
to Loan and Security Agreement dated as of March 1, 2013 (as the same may from
time to time be further amended, modified, supplemented or restated,
collectively, the “Loan Agreement”).
 
B.           Borrowers have requested that Bank amend the Loan Agreement to
extend the Revolving Maturity Date under the Loan Agreement.
 
C.           In reliance upon the representations and warranties set forth
below, Bank has agreed to so amend certain provisions of the Loan Agreement in
accordance with the terms and subject to the conditions set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.   Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
 
2.   Amendment to Loan Agreement.
 
2.1   Revolving Maturity Date.  The definition of “Revolving Maturity Date” is
amended to read “March 31, 2014”.
 
3.   Limitation of Amendment.
 
3.1   The amendment set forth in Section 2, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
3.2   This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
4.   Representations and Warranties.  To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants to Bank as follows:
 
4.1   Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2   Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
4.3   The organizational documents of Borrower previously delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
 
4.4   The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5   The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6   The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
4.7   This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5.   Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6.   Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
receipt by Bank of a fee of $5,000, and (c) and such other documents as Bank may
reasonably request.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
 
BORROWERS
          SILICON VALLEY BANK  
ADVANCED PHOTONIX, INC.
 
   
 
            By:       By:    Name:      Name:      Title:      Title:           
                  PICOMETRIX, LLC                            By:         
Name:            Title:                              ADVANCED PHOTONIX CANADA,
INC.                            By:          Name:           
Title:   
 



 
 

--------------------------------------------------------------------------------

 
 


Logo [logo.jpg]

 
 
PRO FORMA INVOICE FOR LOAN CHARGES
 


BORROWER:
ADVANCED PHOTONIX, INC.
  (Fourth Amendment)   
 
LOAN OFFICER: 
Tom Hertzberg
    DATE:   January __, 2014          
Extension Fee    $5,000
          Legal Fees                            $______       TOTAL FEE
DUE                $_____

                                           
Please indicate the method of payment:
 
{   }           A check for the total amount is attached.
 
{   }           Debit DDA #________________ for the total amount.
 
{   }           Loan proceeds
 
Borrower:  ADVANCED PHOTONIX, INC.
 


By:
     
(Authorized Signer)
                        Silicon Valley Bank          (Date)  
Account Officer's Signature
                                                                   

                                                      